DETAILED ACTION
The following is a Non-Final office action in response to communications received on 3/21/2022.  Claims 1-20 are pending and were previously indicated as allowable.   Claim 7 has been amended.  Claims 1-20 are examined below. 

Allowable Subject Matter
The indicated allowability of claims 1, 2, 8, 16-17 and 20 is withdrawn in view of the newly discovered reference(s) to U.S. Patent No. 7,600,349 to Liebendorfer.  Rejections based on the newly cited reference(s) follow.

Terminal Disclaimer
The terminal disclaimer filed on 3/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Copending U.S. Application No. 17/146,668 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Amendment’s to the claims are sufficient to overcome the 35 U.S.C. 112 second paragraph rejection set forth in the office action dated 11/26/2021.

Drawings
The drawings were received on 3/21/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liebendorfer (U.S. Patent No. 7,600,349).
Regarding claims 1 and 20, Liebendorfer discloses an adjustable support system (Figs. 6 and 7) comprising a base bracket member (Base Bracket) having a first end wall (1st End Wall) structurally configured to overly a substrate, a body wall (Body Wall) extending outwardly from the first end wall and a second end wall (2nd End Wall) opposite the first end wall;  at least one clip member (Clip Member) having a base bracket member coupling (Base Bracket Coupling), and a projecting arm (approximate 64b), the base bracket member coupling attached to the first end wall and overlying a portion of the body wall; with the projecting arm being spaceable apart from the body wall of the base bracket member;  an outer bracket (50) comprising a spanning wall (80b) with an inner side and an outer side, with an outer end wall (56c) extending from the outer side of the outer bracket,  wherein, the spanning wall of the outer bracket is slidably positionable between the body wall of the base bracket member and the at least one clip member, whereupon the body wall and the at least one clip member sandwich the spanning wall therebetween (Fig. 6).

    PNG
    media_image1.png
    887
    691
    media_image1.png
    Greyscale


Regarding claim 2, Liebendorfer discloses at least one fastener coupling (50) the spanning wall to the body wall.
Regarding claim 8, Liebendorfer discloses a distal mounting member (28) overlying at least a portion of the body wall (Body Wall).
Regarding claim 16, Liebendorfer discloses the outer end wall (56c) overlies the second end wall (2nd End Wall), while being distally spaced therefrom (Fig. 7).
Regarding claim 17, Liebendorfer discloses the outer bracket (50) is positionable relative to the base bracket member so that the outer end wall (56c) and the second end wall (2nd End Wall) are oblique relative to each other, while the spanning wall (80b) and the body wall (Body Wall) are parallel to each other.

Allowable Subject Matter
Claims 18-19 are allowed.
Claims 3-7 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or suggest an adjustable support system comprising a base bracket member having a first and second end wall, at least one clip member having a base bracket member coupling and a projecting arm, wherein the base bracket is attached to the first end wall and overlies a portion of a body wall, the projecting arm being spaceable apart for the body wall of the base bracket; an outer bracket having a spanning wall, wherein the spanning wall is slidably pensionable between the body wall and the clip member, having are at least one clip member being biased against the spanning wall as recited in claim 3 in combination with claim 1; or a distal mounting member overlies an inward side of the second end wall and the body wall as recited in claim 9 in combination with claims 1 and 8; or a distal copuling member overlying an inner surface of the outer end wall as recited in claim 13 in combination with claim 1; or the adjustable support system attached to a wall comprising a substrate and a cladding as recited in claim 18. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                         
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633